                                                                         Case 17-05016-btb     Doc 91     Entered 10/14/20 14:21:58   Page 1 of 3



                                                                   1

                                                                   2

                                                                   3

                                                                   4

                                                                ___________________________________________________________________
                                                                   5

                                                                   6

                                                                   7

                                                                   8   Matthew D. Francis
                                                                       Nevada Bar No. 6978
                                                                   9   Arthur A. Zorio
                                                                       Nevada Bar No. 6547
B ROWNSTEIN H YATT F ARBER S CHRECK , LLP




                                                                  10   BROWNSTEIN HYATT FARBER SCHRECK, LLP
                                                                       5371 Kietzke Lane
                                                                  11   Reno, NV 89511
                                                                       Telephone: 775-324-4100
                                                                  12   Facsimile: 775-333-8171
                                            5371 Kietzke Lane
                                             Reno, NV 89511
                                              775.324.4100




                                                                       Email: mfrancis@bhfs.com
                                                                  13
                                                                              azorio@bhfs.com
                                                                  14
                                                                       Attorneys for Jed Margolin
                                                                  15

                                                                  16                           UNITED STATES BANKRUPTCY COURT
                                                                  17                                      DISTRICT OF NEVADA
                                                                  18   IN RE:                                    Case No. BK-N-16-50644-BTB
                                                                  19   PATRICK CANET                             Chapter 15
                                                                  20
                                                                       JAZI GHOLAMREZA ZANDIAN,                  ORDER APPROVING STIPULATION TO
                                                                                                                 DISMISS CHAPTER 15 CASE
                                                                  21
                                                                                             Debtor(s).
                                                                  22                                             Current Hearing Date: September 2, 2020
                                                                                                                 Current Hearing Time: 11:00 AM
                                                                  23                                             Estimated Time for hearing: 1 hour

                                                                  24

                                                                  25

                                                                  26

                                                                  27
                                                                  28



                                                                       21722114
                                                                       Case 17-05016-btb          Doc 91    Entered 10/14/20 14:21:58       Page 2 of 3



                                                                 1              The Court, having read and considered the Parties’ [Proposed] Stipulated Order Granting

                                                                 2   Motion to Dismiss on to Dismiss Chapter 15 Case (“Stipulation”) entered into by Claimants Fred

                                                                 3   Sadri, both in his individual capacity and as Trustee for The Star Living Trust, dated April 14,

                                                                 4   1997; Ray Koroghli, individually; and Ray Koroghli and Sathsowi T. Koroghli, in their individual

                                                                 5   capacities as well as Managing Trustees for Koroghli Management Trust, by and through counsel

                                                                 6   of record Richard F. Holley, Esq. Andrea M. Gandara, Esq. and Mary Langsner, Ph.D. of the law

                                                                 7   firm Holley Driggs (“Claimants”); Jed Margolin, by and through his counsel of record Arthur A.

                                                                 8   Zorio, Esq. and Matthew D. Francis, Esq., of the law firm Brownstein Hyatt Farber Schreck, LLP

                                                                 9   (“Margolin”); (Claimants and Margolin together, the “Parties”), and the Court, having read and
B ROWNSTEIN H YATT F ARBER S CHRECK , LLP




                                                                10   considered the Stipulation, the papers and pleadings on file in the above-captioned case, and good

                                                                11   cause appearing therefor:

                                                                12              IT IS ORDERED that the Stipulation is APPROVED.
                                            5371 Kietzke Lane
                                             Reno, NV 89511
                                              775.324.4100




                                                                13              IT IS FURTHER ORDERED that Margolin’s Amended Motion to Dismiss Chapter 15

                                                                14   Case is GRANTED.

                                                                15              IT IS FURTHER ORDERED that the Chapter 15, Case No. BK-N-16-50644-BTB with

                                                                16   all ancillary and adversary proceedings related thereto are and shall be dismissed with prejudice.

                                                                17              IT IS FURTHER ORDERED that Adversary Case No. 17-05016-BTB is and shall be

                                                                18   dismissed with prejudice.

                                                                19              IT IS FURTHER ORDERED that the Adversary Case No. 19-05025-BTB is and shall
                                                                20   be dismissed with prejudice.

                                                                21              IT IS FURTHER ORDERED that pursuant to 11 U.S.C. 349(b), dismissal of the

                                                                22   Chapter 15 case:

                                                                23                     (1) reinstates: (A) any proceeding or custodian any proceeding or custodianship

                                                                24              superseded under section 543 of Title 11 of the United States Code (“Code”); (B) any

                                                                25              transfer avoided under section 522, 544, 545, 547, 548, 549, or 724(a) of the Code, or

                                                                26              preserved under section 510(c)(2), 522(i)(2), or 551 of the Code; and (C) any lien voided

                                                                27              under section 506(d) of the Code;
                                                                28


                                                                                                                        2
                                                                     21722114
                                                                       Case 17-05016-btb          Doc 91       Entered 10/14/20 14:21:58     Page 3 of 3



                                                                 1                     (2) vacates any order, judgment, or transfer ordered, under section 522(i)(1), 542,

                                                                 2              550, or 553 of the Code; and

                                                                 3                     (3) revests the property of the estate in the entity in which such property was

                                                                 4              vested immediately before the commencement of the case under this title.

                                                                 5              IT IS FURTHER ORDERED that the Order Granting Partial Motion for Summary

                                                                 6   Judgment and Denying Motion for Summary Judgment Against Cross-Claimant Patrick Canet

                                                                 7   and Granting Counter Motion for Summary Judgment (“Interlocutory Order”) (Adv. ECF No. 61

                                                                 8   in Adversary Case No. 17-05016-BTB) and the corresponding Findings of Fact and Conclusions

                                                                 9   of Law (“Findings”) (Adv. ECF No. 60 in Adversary Case No. 17-05016)-BTB are and shall be
B ROWNSTEIN H YATT F ARBER S CHRECK , LLP




                                                                10   vacated as void ab initio. To the extent that either the Interlocutory Order or the Findings have

                                                                11   been recorded in the office of any county recorder, the same, by this Order are and shall be

                                                                12   expunged and removed from the record, and any transfers based upon the Interlocutory Order or
                                            5371 Kietzke Lane
                                             Reno, NV 89511
                                              775.324.4100




                                                                13   the Findings shall be void ab initio.

                                                                14              IT IS SO ORDERED.

                                                                15   Prepared and submitted by:

                                                                16   BROWNSTEIN HYATT FARBER SCHRECK, LLP
                                                                17
                                                                      /s/ Matthew D. Francis
                                                                18
                                                                     Matthew D. Francis, Esq.
                                                                19   Nevada Bar No. 6978
                                                                     Arthur A. Zorio, Esq.
                                                                20   Nevada Bar No. 6547
                                                                     5371 Kietzke Lane
                                                                21   Reno, NV 89511
                                                                22   Attorneys for Jed Margolin
                                                                23
                                                                                                                       ###
                                                                24

                                                                25

                                                                26

                                                                27
                                                                28


                                                                                                                        3
                                                                     21722114
